*257Upon a motion by the respondent Ida 8. Ott for a rehearing the following opinion was filed June 20, 1907:
SiebecKee, J.
The grounds for the motion for a rehearing present no new questions for consideration, and we do not find it necessary to further consider them aside from the points that the city is said to have disclaimed any rights to or interest in the strip of land owned by Ida S. Ott and as to the costs awarded against her. The court incorporated a statement in the record to the effect that counsel for the city led the court to understand that the city made no claim to any interest in the premises at the foot of Terrace avenue extended. The court states this was so stated in court in a conversation which occurred between the court and counsel, of which,no record was preserved; that the pity’s claim to any interest therein was thereafter treated by the court as abandoned and was given no further consideration. We are satisfied from the record that this statement of the court must be treated as an explanation of the omission of an adjudication of the question of the city’s right to an easement, but it is not sufficient to sustain the claim that there was a waiver by the city of any right or interest in the extension of Terrace avenue over the accretion. This oral statement, of which there is no record, and imperfectly remembered, is not sufficient to sustain a waiver of the city’s rights under the deed from Lydia W. Payne. Especially is this true in view of the city’s present claim that it in no respect waived any such interest in the premises. Under the evidence and the deed conveying to the city the right to the street, we must adhere to our conclusion declared in our former opinion, namely, that the city has an easement over the premises.
The judgment of the lower court was necessarily reversed on the appeal, and it was directed that judgment be rendered awarding the city an easement under the grant of Lydia W. Payne and that the city of Milwaukee have its costs. It is *258■urged that tbe city should not, .uuder tbe circumstances, be permitted to recover sucb costs on tbis appeal. We find no ground for modifying our determination of tbis question, and find tbe city is justly entitled to recover sucb costs.
By the Court. — Tbe motion for a rebearing is denied.
Tbe following opinion was also filed Jjme 20, 1907:
Per Curiam;
Tbe respondents John M. W. Pratt, as guardian ad litem, and Mathilda Schlesinger, and tbe plaintiffs in tbe case, bave moved tbe court to vacate tbe judgment awarding tbe city tbe right to recover its costs against them under tbe mandate of tbe court; and tbe respondent Maihilde Schlesinger has moved tbe court that tbe mandate of tbe court be modified so as to relieve her from liability for costs, and so that respondents may recover their costs. Pursuant to tbe mandate of tbis court tbe clerk has taxed tbe costs of tbe city of Milwaukee in tbe first appeal, and judgment for tbe same has been -rendered in its favor and against all tbe other parties to tbe action. We are persuaded that this is erroneous and should not stand, and we are of tbe opinion that tbe respondents who were successful on both appeals should be awarded their costs on the appeals.
Tbe order of tbe court, therefore, is that the judgment heretofore awarded and rendered in favor of tbe city and against all of the other parties to tbe action should be, and it hereby is, vacated and set aside.
It is further ordered that tbe mandate be modified by adding thereto tbe following:
And to recover from Ida S. Ott one half of its fees for printing cases and briefs, one half of tbe disbursements common to both appeals, and an attorney fee; and to recover tbe remaining one half of its fees for printing cases and briefs from plaintiffs and appellants on the second appeal; that tbe other respondents on tbe second appeal recover tbe following *259costs on this appeal against tbe appellants in tbe second appeal : tbeir printing fees, one balf of tbe disbursements common to both appeals, and one attorney fee in common for all of these respondents wbo appeared and submitted briefs on tbis appeal.